Title: To Thomas Jefferson from Mathew Carey, 19 March 1805
From: Carey, Mathew
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. March 19. 1805
                  
                  Your favor of the 7th. covering a Check for ten 37/100 Dollars, the amount of the Books forwarded you some time since, I duly recd.
                  By Capt D. Bensson I sent you on Thursday last, two copies of the New Testament, the best 12mo. Edition printed here. There is an octavo edition, considerably superior. 
                  Your obt. hble. Servt.
                  
                     Mathew Carey 
                     
                  
               